Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In the Claims:
	Claim 1, line 11, before “second UE”, change “the” to --an--.
	Claim 26, line 13, before “second UE”, change “the” to --an--;
		   line 18, before “gain”, add --third--; and before “beginning of the second slot”, add –--temporal--.
	Claim 49, line 11, before “second UE”, change “the” to --an--.
	Claim 50, line 12, before “second UE”, change “the” to --an--.

-------------------------------------------------------END OF AMENDMENT--------------------------------------------------

Reasons for Allowance
The examiner’s amendment above is needed to correct some minor errors to prevent lacking of antecedent basis in order to put the case in condition for allowance.
Claims 1-50 are allowed over the cited prior art.

Claims 1-50 are allowed with the same reasons set forth in the Applicant’s remarks filed 01/11/2021, pages 2-4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645